          Case 3:19-cv-02573-EMC Document 148 Filed 09/04/19 Page 1 of 1



 1    LAURA S. SHORES (pro hac vice)
      CINDY Y. HONG (pro hac vice)
 2    ARNOLD & PORTER KAYE SCHOLER LLP
      601 Massachusetts Ave., N.W.
 3    Washington, D.C. 20001
      Telephone:     202.942.5000
 4    Facsimile:     202.942.4999
      Email: laura.shores@arnoldporter.com
 5    Email: cindy.hong@arnoldporter.com
 6    DANIEL B. ASIMOW (SBN 165661)
      ARNOLD & PORTER KAYE SCHOLER LLP
 7    Three Embarcadero Center, 10th Floor
      San Francisco, CA 94111-4024
 8    Telephone:     415.471.3100
      Facsimile:     415.471.3400
 9    Email: daniel.asimow@arnoldporter.com
10    Attorneys for Defendants
      BRISTOL-MYERS SQUIBB COMPANY &
11    E. R. SQUIBB & SONS, L.L.C.
12
13                            IN THE UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    PETER STALEY; STEVE FULLER; GREGG S.                      Case No. 3:19-cv-2573
      GONSALVES, PhD; BRENDA EMILY GOODROW;
17    ANDREW R. SPIELDENNER, PhD; ROBERT J.                     BRISTOL-MYERS SQUIBB
      VAZQUEZ; JASON WALKER; MICHAEL                            COMPANY AND E.R. SQUIBB
18    WARNER; JACOB ZYDONIS; FRATERNAL                          & SONS LLC’S MOTION
      ORDER OF POLICE, FORT LAUDERDALE                          UNDER RULE 12 TO DISMISS
19    LODGE 31, INSURANCE TRUST FUND; and                       FOR FAILURE TO STATE A
      SERVICE EMPLOYEES INTERNATIONAL                           CLAIM UPON WHICH
20    UNION, LOCAL NO. 1 HEALTH FUND, on behalf                 RELIEF CAN BE GRANTED
      of themselves and all others similarly situated.
21                                                              Date: January 16, 2020
                     Plaintiffs,                                Time: 1:30 p.m.
22                                                              Dept: Courtroom 5 - 17th Floor
             v.
23
      GILEAD SCIENCES, INC.; GILEAD HOLDINGS,                   Honorable Edward M. Chen
24    LLC; GILEAD SCIENCES, LLC; GILEAD
      SCIENCES IRELAND UC; BRISTOL-MYERS
25    SQUIBB COMPANY; E. R. SQUIBB & SONS,
      L.L.C.; JAPAN TOBACCO, INC.; JAPAN
26    TOBACCO INTERNATIONAL U.S.A., INC.;
      AKROS PHARMA INC.; JANSSEN R&D
27    IRELAND; and JOHNSON & JOHNSON, INC.,
28                   Defendants.


     BRISTOL-MYERS SQUIBB COMPANY & E. R. SQUIBB & SONS, L.L.C.’S MOTION TO DISMISS      No. 3:19-cv-2573
